Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered March 12, 2001, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony. By decision and order of this Court dated May 5, 2003, the matter was remitted to the Supreme Court, Kings County, to hear and report on that branch of the defendant’s omnibus motion which was to suppress identification testimony, and the appeal was held in abeyance in the interim (People v Reily, 305 AD2d 430 [2003]). The Supreme Court, Kings County, has now issued its report.
Ordered that the judgment is affirmed.
The factual findings and credibility determinations of a hearing court are accorded great deference on appeal, and will not be disturbed unless clearly unsupported by the record (see People v Evans, 298 AD2d 401 [2002]; People v Fryar, 276 AD2d 641 [2000]). The evidence adduced at the suppression hearing supports the Supreme Court’s denial of that branch of the defendant’s omnibus motion which was to suppress identification testimony. We also find no merit to the defendant’s argument that the identification was the result of unduly suggestive police procedures (see People v Jones, 2 NY3d 235 [2004]).
*561The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.P., S. Miller, Smith and Schmidt, JJ., concur.